Title: To Thomas Jefferson from James Madison, 21 August 1803
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Aug. 21.
          
          Yours of the 18. with inclosures has been recd. I must write to Wagner for Livingston’s Cypher, before I can return the letter from him. I have with me Monroe’s Cypher only. The letters sent you by last mail from those Ministers probably contain the information in cyphered passages of the letter in my hands. 
          The subject of Duane’s letter being somewhat delicate & important, under several aspects, I have thought it not amiss that you should see the answer I propose to give it. If you think it a proper one, you will please to seal & send it to the post-office. If you think it ought to be in a different shape, you will be so good as to return it, with suitable suggestions.
          The inclosed newspaper contains what is material to a full view of the paper side of the controversy between G.B. & France. Having seen no republication of it in our Gazettes, I have thought it worth sending you. Yrs. respectfully
          
            
              James Madison
            
          
        